 

Exhibit 10.1

 

THIRD AMENDMENT TO

CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS (this “Third
Amendment”), dated as of July 14, 2004 and effective as of the Effective Date
(as hereinafter defined), is made and entered into among WYNN LAS VEGAS, LLC, a
Nevada limited liability company (the “Borrower”), the Wynn Amendment Parties
(as hereinafter defined) and DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Administrative Agent (in such capacity, the “Administrative Agent”) on behalf of
the Lenders (as hereinafter defined).

 

RECITALS

 

A. The Borrower and the Administrative Agent are parties to that certain Credit
Agreement dated as of October 30, 2002 as amended by that certain First
Amendment to Credit Agreement and Other Loan Documents dated as of May 28, 2003
and that certain Second Amendment to Credit Agreement and Limited Waiver dated
as of May 3, 2004 (as further amended, modified or supplemented from time to
time, the “Credit Agreement”) among the Borrower, the Administrative Agent,
Deutsche Bank Securities Inc., as lead arranger and joint book running manager,
Banc of America Securities LLC, as lead arranger, joint book running manager and
syndication agent, Bear, Stearns & Co. Inc., as arranger and joint book running
manager, Bear Stearns Corporate Lending Inc., as joint documentation agent,
Dresdner Bank AG, New York and Grand Cayman Branches, as arranger and joint
documentation agent, JPMorgan Chase Bank, as joint documentation agent, and the
several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”).

 

B. In connection with the Credit Agreement:

 

(i) the Borrower, Valvino Lamore, LLC, a Nevada limited liability company
(“Valvino”), Wynn Las Vegas Capital Corp., a Nevada corporation (“Capital
Corp.”), Palo, LLC, a Delaware limited liability company (“Palo”), Desert Inn
Water Company, LLC, a Nevada limited liability company (“Desert Inn Water”),
Wynn Resorts Holdings, LLC, a Nevada limited liability company (“Wynn Resorts
Holdings”), Wynn Design & Development, LLC, a Nevada limited liability company
(“Wynn Design”), World Travel, LLC, a Nevada limited liability company (“World
Travel”), Wynn Show Performers, LLC, a Nevada limited liability company (“Show
Performers”), Las Vegas Jet, LLC, a Nevada limited liability company (“Las Vegas
Jet”), and Administrative Agent have executed that certain Guarantee and
Collateral Agreement dated as of October 30, 2002 (as amended, modified or
supplemented from time to time, the “Guarantee and Collateral Agreement”);

 

(ii) Wynn Resorts, Limited, a Nevada corporation (“Wynn Resorts”), has executed
that certain Parent Guaranty dated as of October 30, 2002 (as amended, modified
or supplemented from time to time, the “Wynn Resorts Guaranty”) in favor of the
Administrative Agent;

 



--------------------------------------------------------------------------------

(iii) the Borrower has executed that certain Amended and Restated Deed of Trust,
Leasehold Deed of Trust, Assignment of Rents and Leases, Security Agreement and
Fixture Filing dated as of October 30, 2002 (as amended, modified or
supplemented from time to time, the “Borrower Mortgage I”) in favor of Nevada
Title Company for the benefit of the Administrative Agent;

 

(iv) the Borrower has executed that certain Deed of Trust, Leasehold Deed of
Trust, Assignment of Rents and Leases, Security Agreement and Fixture Filing
dated as of May 3, 2004 (as amended, modified or supplemented from time to time,
the “Borrower Mortgage II”) in favor of Nevada Title Company for the benefit of
the Administrative Agent;

 

(v) Palo has executed that certain Amended and Restated Deed of Trust,
Assignment of Rents and Leases, Security Agreement and Fixture Filing dated as
of October 30, 2002 (as amended, modified or supplemented from time to time, the
“Palo Mortgage”) in favor of Nevada Title Company for the benefit of the
Administrative Agent;

 

(vi) Wynn Resorts Holdings has executed that certain Amended and Restated Deed
of Trust, Assignment of Rents and Leases, Security Agreement and Fixture Filing,
dated as of October 30, 2002 (as amended, modified or supplemented from time to
time, the “Wynn Resorts Holdings Mortgage” and, together with the Borrower
Mortgage I, the Borrower Mortgage II and the Palo Mortgage, the “Wynn
Mortgages”) in favor of Nevada Title Company for the benefit of the
Administrative Agent; and

 

(vii) Bora, LLC, a Nevada limited liability company (“Bora” and, together with
Valvino, Capital Corp., Palo, Desert Inn Water, Wynn Resorts Holdings, Wynn
Design, World Travel, Show Performers, Las Vegas Jet and Wynn Resorts, the “Wynn
Amendment Parties”), has executed that certain Pledge and Security Agreement
(Pledged Equity Interests) dated as of May 3, 2004 (as amended, modified or
supplemented from time to time, the “Bora Pledge”) in favor of the
Administrative Agent.

 

C. The Borrower has requested that the Lenders agree, subject to the conditions
and on the terms set forth in this Third Amendment, to amend certain provisions
of the Credit Agreement and certain other Loan Documents in order to, among
other things, permit the future increase of the Total Revolving Credit
Commitments by an amount up to $50,000,000, in each case as set forth below.

 

D. The Lenders are willing to agree to such amendments, subject to the
conditions and on the terms set forth below.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower, the Administrative Agent on
behalf of the Lenders and, with respect to Section 7 only, the Wynn Amendment
Parties, agree as follows:

 

1. Definitions. Except as otherwise expressly provided herein, capitalized terms
used in this Third Amendment shall have the meanings given in the Credit
Agreement, and the rules of interpretation set forth in the Credit Agreement
shall apply to this Third Amendment.

 

2. Increase of Total Revolving Credit Commitments and Apartment Building
Purchase.

 

(a) Provided that no Default or Event of Default shall have occurred and be
continuing and the Revolving Credit Commitments have not been terminated, the
Borrower shall be entitled, at any time during the period commencing on the
Effective Date and ending on the date of the initial borrowing of Revolving
Credit Loans under the Credit Agreement, without any consent from the Lenders
(except the Revolving Credit Lender(s) (or any Eligible Assignee(s) reasonably
acceptable to the Administrative Agent who desires to become a Revolving
Lender(s) in accordance with Section 10.1(b) of the Credit Agreement) providing
all or part of such increased amount (each such Person, a “Revolving Commitment
Increase Lender”)), to request a one time increase in the Total Revolving Credit
Commitments in an aggregate amount not to exceed $50,000,000 (the “Revolving
Commitment Increase”).

 

(b) Neither the Administrative Agent nor any other Lender shall have any
liability to the Borrower as a result of the failure to successfully syndicate
the Revolving Commitment Increase and nothing contained in this Third Amendment
is intended, nor shall it be construed, to be a commitment or otherwise create
an obligation on behalf of any Lender to increase its Commitment.

 

(c) No approval or consent other than the consent of the Administrative Agent
and any Revolving Commitment Increase Lender shall be necessary to effectuate
the Revolving Commitment Increase, and the Credit Agreement and other Loan
Documents may be amended by an agreement between the Borrower and the
Administrative Agent, without the need for any further approval or consent from
the Lenders, to the extent the Administrative Agent determines necessary to
effectuate the Revolving Commitment Increase. In furtherance of the foregoing,
as of the effective date of the Revolving Commitment Increase:

 

(i) Section 6.11(a) of the Credit Agreement shall be amended by replacing the
terms “$968,490,525 (or, during such times as the conditions set forth in
Section 3.3.22(b) of the Disbursement Agreement have not been satisfied or
waived, $963,490,525)” in such section with a number equal to the sum of
$968,490,525 plus the amount of the Revolving Commitment Increase actually
obtained by the Borrower;

 

(ii) each of the Wynn Mortgages shall be amended by replacing the term
“$1,000,000,000” where it appears in such Wynn Mortgages with a number equal to
the sum of $1,000,000,000 plus the amount of the Revolving Commitment Increase
actually obtained by the Borrower and, in each case, such amendments will be
recorded in the appropriate real property records of the State of Nevada;

 

3



--------------------------------------------------------------------------------

(iii) the applicable Wynn Amendment Parties shall have obtained and delivered to
the Administrative Agent appropriate endorsements or supplements to each of the
Title Policies with respect to the Wynn Mortgages, or a commitment to issue such
endorsements or supplements, in each case in form and substance reasonably
satisfactory to the Administrative Agent, ensuring the Lenders that the
amendments to the Credit Agreement and other Loan Documents made pursuant to the
Revolving Commitment Increase do not adversely affect the Lender’s title and
extended coverage insurance contained in such Title Policies;

 

(iv) (A) each Revolving Commitment Increase Lender, the Borrower and the
Administrative Agent shall have executed and delivered to the Administrative
Agent a lender addendum substantially in the form of Exhibit A hereto (x)
evidencing the Revolving Commitment Increase and (y) pursuant to which such
Revolving Commitment Increase Lender shall become a party to the Credit
Agreement as a Revolving Credit Lender (to the extent not previously a party
thereto), and each such lender addendum shall be deemed a “Lender Addendum”
under the Credit Agreement, (B) the Administrative Agent shall have recorded, in
accordance with Section 10.6(d) of the Credit Agreement, appropriate information
in the Register in order to reflect the acquisition of the Revolving Commitment
Increase by the Revolving Commitment Increase Lenders and (C) to the extent
requested by any Revolving Commitment Increase Lender, the Borrower shall have
executed and delivered to such Revolving Commitment Increase Lender, in
accordance with Section 2.8(e) of the Credit Agreement, a Revolving Credit
Commitment Note in the principal amount of such Revolving Commitment Increase
Lender’s portion of the Revolving Commitment Increase;

 

(v) the representations and warranties contained in Section 5 of this Third
Amendment shall be true and correct in all material respects; and

 

(vi) the Borrower shall have delivered to the Administrative Agent legal
opinions of counsel to the Borrower and each of the Wynn Amendment Parties as to
the matters set forth in Sections 5(a), (b), (c)(i), (c)(ii), (c)(iv)(with
respect to the FF&E Facility Agreement and the Mortgage Notes Indenture only)
and (d) hereof and such other matters as the Administrative Agent may reasonably
request, all in form and substance reasonably satisfactory to the Administrative
Agent.

 

(d) Section 2(j) of the Second Amendment to Credit Agreement and Limited Waiver
dated as of May 3, 2004 between the Borrower and the Administrative Agent is
hereby deleted in its entirety. With respect to the contributions required to be
made under Section 7.5(m)(ii) of the Credit Agreement and the Revolving
Commitment Increase, Borrower shall use the increase in Available Funds
resulting from such contributions and the Revolving Commitment Increase in a
manner reasonably consistent with the purposes and the amounts set forth on
Exhibit B to this Third Amendment and in accordance with the Operative
Documents.

 

(e) To the extent the Borrower requests Increased Revolving Commitments in an
amount greater than the sum of (i) amounts payable by the Borrower or a Wholly
Owned Subsidiary of the Borrower that is a Guarantor for the purchase of that
certain apartment building

 

4



--------------------------------------------------------------------------------

complex, located at 283 and 301 Sands Avenue, Las Vegas, Nevada (the “Apartment
Building”) to be purchased by the Borrower or a Wholly Owned Subsidiary of the
Borrower that is a Guarantor pursuant to an assignment of that certain Purchase
and Sale Agreement and Joint Escrow Instructions dated as of April 8, 2004 (the
“Purchase Contract”), (ii) management fees to be paid to McKinley Associates
Inc. pursuant to the Purchase Contract at the closing of the purchase of the
Apartment Building, (iii) costs related to the relocation of tenants in the
Apartment Building in order to transition the Apartment Building to its intended
use as a parking facility for the Project, (iv) costs related to certain initial
improvements at the Apartment Building in order to transition the Apartment
Building to its intended use as a parking facility for the Project (including
demolition and parking lot and related amenities engineering, procurement and
construction) and (v) in each case, the reasonable transaction and closing costs
(including attorney fees) related thereto (collectively, the “Apartment Building
Acquisition”), the Borrower shall be required to obtain the consent of the
Administrative Agent with respect to the proposed use of the increase in
Available Funds resulting from such excess, such consent not to be unreasonably
withheld.

 

(f) Neither the Purchase Price (as defined in the Purchase Contract) nor any
other material monetary terms of the Purchase Contract or the Property
Management Agreement (as defined in the Purchase Contract) shall be amended,
modified or supplemented without the consent of the Administrative Agent, such
consent not to be unreasonably withheld.

 

(g) Concurrently with the purchase of the Apartment Building by the Borrower or
a Wholly Owned Subsidiary of the Borrower that is a Guarantor, the Borrower
shall, or shall cause such Wholly Owned Subsidiary to, take all actions required
pursuant to Section 6.10 of the Credit Agreement with respect to the Apartment
Building and any other Property acquired pursuant to the Purchase Agreement (in
each case, notwithstanding and without regard to any additional time periods for
such actions permitted pursuant to Section 6.10 of the Credit Agreement).

 

(h) Notwithstanding anything to the contrary contained in the Credit Agreement
or the other Loan Documents, including without limitation Section 6.11(b) of the
Credit Agreement and Section 5.2 of the Guarantee and Collateral Agreement,
until the earlier of (x) the effective transition of the Apartment Building to
its intended use as a parking facility for the Project and (y) March 31, 2005,
(i) income and receipts of the applicable Loan Party derived from the ownership
and operation of the Apartment Building shall not be required to be deposited
into an Account and (ii) to the extent solely related to the applicable Loan
Party’s ownership and operation of the Apartment Building, the management
accounts and other accounts associated with the applicable Loan Party’s
ownership and operation of the Apartment Building (whether containing income and
receipts, tenant security deposits or other funds related thereto) shall not be
deemed “Collateral” or required to be subject to the Lien of the Secured Parties
so long as no more than $500,000 in the aggregate (without taking into account
tenant security deposits related to the Apartment Building) is on deposit at any
one time in such management and other accounts.

 

5



--------------------------------------------------------------------------------

3. Credit Agreement Clean-Up Amendments.

 

(a) Section 1 of the Credit Agreement is amended by deleting the definition of
“Collection Account” and adding the following definition in appropriate
alphabetical order:

 

“Disbursement Account”: as defined in the Disbursement Agreement.”

 

(b) Sections 2.5(a) and 2.5(d) of the Credit Agreement are amended by deleting
the terms “Collection Account” where they appear therein and replacing such
terms with the terms “Disbursement Account”.

 

(c) Section 7.27 of the Credit Agreement is amended by deleting the section
reference “5.9.2” to the Disbursement Agreement contained therein and replacing
such reference with the section reference “5.8.3” to the Disbursement Agreement.

 

4. Disbursement Agreement Amendment. The Administrative Agent is hereby directed
to execute that certain First Amendment to Disbursement Agreement (the
“Disbursement Agreement Amendment”) substantially in the form attached hereto as
Exhibit C on behalf of the Lenders.

 

5. Representations and Warranties. To induce the Lenders to agree to this Third
Amendment, the Borrower represents to the Administrative Agent and the Lenders
that as of the Effective Date and as of the effective date of the Revolving
Commitment Increase:

 

(a) the Borrower and each of the Wynn Amendment Parties has all power and
authority to enter into this Third Amendment, the Disbursement Agreement
Amendment and the amendments to the Credit Agreement and the other Loan
Documents to be entered into pursuant to Section 2(c) of this Third Amendment
(collectively, the “Third Amendment Documents”), and to carry out the
transactions contemplated by, and to perform its obligations under or in respect
of, the Third Amendment Documents;

 

(b) the execution and delivery of Third Amendment Documents and the performance
of the obligations of the Borrower and each of the Wynn Amendment Parties under
or in respect of the Third Amendment Documents have been duly authorized by all
necessary action on the part of the Borrower and each of the Wynn Amendment
Parties;

 

(c) the execution and delivery of the Third Amendment Documents and the
performance of the obligations of the Borrower and each of the Wynn Amendment
Parties under or in respect of the Third Amendment Documents do not and will not
conflict with or violate (i) any provision of the articles or certificate of
incorporation or bylaws (or similar constituent documents) of the Borrower or
any Wynn Amendment Party, (ii) any Requirement of Law, (iii) any order, judgment
or decree of any court or other governmental agency binding on the Borrower or
any Wynn Amendment Party, or (iv) any indenture, agreement or instrument to
which the Borrower or any Wynn Amendment Party is a party or by which the
Borrower or any

 

6



--------------------------------------------------------------------------------

Wynn Amendment Party, or any property of any of them, is bound, and do not and
will not require any consent or approval of any Person, except the consents and
approvals of the FF&E Lenders under the FF&E Facility Agreement with respect to
the Disbursement Agreement Amendment (the “FF&E Consent”), which has been duly
obtained;

 

(d) the Third Amendment Documents that have been entered into by the Borrower
and each of the Wynn Amendment Parties as of the date this representation is
being made have been duly executed and delivered by the Borrower and each of the
Wynn Amendment Parties party thereto and are the legal, valid and binding
obligations of the Borrower and each of the Wynn Amendment Parties, enforceable
in accordance with their terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law);

 

(e) after giving effect to the Third Amendment Documents, no event has occurred
and is continuing or will result from the execution and delivery of the Third
Amendment Documents that would constitute a Default or an Event of Default;

 

(f) since the Closing Date, no event has occurred that has resulted, or could
reasonably be expected to result, in a Material Adverse Effect; and

 

(g) each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of the Effective Date as if made on and as of such date,
except for representations and warranties expressly stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date.

 

6. Conditions to Effectiveness of this Third Amendment. This Third Amendment
shall be effective only if and when signed by the Borrower, the Wynn Amendment
Parties and the Administrative Agent on behalf of the Lenders and each of the
following conditions shall have been satisfied (the date upon which all such
conditions have been satisfied, the “Effective Date”):

 

(a) the representations and warranties contained in Section 5 of this Third
Amendment shall be true and correct in all respects as of the Effective Date;
and

 

(b) the Borrower shall have obtained the FF&E Consent and provided the
Administrative Agent written evidence thereof.

 

7. Acknowledgments. By executing this Third Amendment each of the Wynn Amendment
Parties (a) consents to this Third Amendment, the Disbursement Agreement
Amendment and the Revolving Commitment Increase, (b) acknowledges that
notwithstanding the execution and delivery of this Third Amendment and the
Disbursement Agreement

 

7



--------------------------------------------------------------------------------

Amendment and the Revolving Commitment Increase, the obligations of each of the
Wynn Amendment Parties under the Guarantee and Collateral Agreement, Bora Pledge
Agreement and the Wynn Resorts Guaranty, as applicable, are not impaired or
affected and the Guarantee and Collateral Agreement, Bora Pledge and the Wynn
Resorts Guaranty continue in full force and effect and (c) affirms and ratifies,
to the extent it is a party thereto, the Guarantee and Collateral Agreement, the
Bora Pledge and the Wynn Resorts Guaranty.

 

8. Miscellaneous. THIS THIRD AMENDMENT, AND ANY INSTRUMENT OR AGREEMENT REQUIRED
HEREUNDER (TO THE EXTENT NOT OTHERWISE EXPRESSLY PROVIDED FOR THEREIN), SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW RULES THEREOF (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). This Third Amendment
may be executed in one or more duplicate counterparts and when signed by all of
the parties listed below shall constitute a single binding agreement. Except as
amended hereby, all of the provisions of the Credit Agreement and the other Loan
Documents shall remain in full force and effect except that each reference to
the “Credit Agreement”, or words of like import in any Loan Document, shall mean
and be a reference to the Credit Agreement as amended hereby. This Third
Amendment shall be deemed a “Loan Document” as defined in the Credit Agreement.
Section 10.12 of the Credit Agreement shall apply to this Third Amendment and
all past and future amendments to the Credit Agreement and other Loan Documents
as if expressly set forth therein.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Third Amendment to be duly
executed by their officers or partners thereunto duly authorized as of the day
and year first above written, to be effective as of the Effective Date.

 

WYNN LAS VEGAS, LLC,

     

PALO, LLC,

a Nevada limited liability company,

     

a Delaware limited liability company,

By:

 

Wynn Resorts Holdings, LLC,

     

By:

 

Wynn Resorts Holdings, LLC,

   

a Nevada limited liability company,

         

a Nevada limited liability company,

   

its sole member

         

its sole member

   

By:

 

Valvino Lamore, LLC,

         

By:

 

Valvino Lamore, LLC,

       

a Nevada limited liability company,

             

a Nevada limited liability company,

       

its sole member

             

its sole member

       

By:

 

Wynn Resorts, Limited,

             

By:

 

Wynn Resorts, Limited,

           

a Nevada corporation,

                 

a Nevada corporation,

           

its sole member

                 

its sole member

           

By:

  /s/    RONALD J. KRAMER                          

By:

  /s/    RONALD J. KRAMER                    

Name:

  Ronald J. Kramer                  

Name:

  Ronald J. Kramer            

Title:

  President                  

Title:

  President

VALVINO LAMORE, LLC,

     

WYNN DESIGN & DEVELOPMENT, LLC,

a Nevada limited liability company,

     

a Nevada limited liability company,

By:

 

Wynn Resorts, Limited,

     

By:

 

Valvino Lamore, LLC,

   

a Nevada corporation,

         

a Nevada limited liability company,

   

its sole member

         

its sole member

   

By:

  /s/    RONALD J. KRAMER                  

By:

 

Wynn Resorts, Limited,

   

Name:

  Ronald J. Kramer              

a Nevada corporation,

   

Title:

  President              

its sole member

                               

By:

  /s/    RONALD J. KRAMER                                        

Name:

  Ronald J. Kramer                                

Title:

  President

 

9



--------------------------------------------------------------------------------

DESERT INN WATER COMPANY, LLC,

     

WYNN RESORTS HOLDINGS, LLC,

a Nevada limited liability company,

     

a Nevada limited liability company,

By:

 

Valvino Lamore, LLC,

     

By:

 

Valvino Lamore, LLC,

   

a Nevada limited liability company,

         

a Nevada limited liability company,

   

its sole member

         

its sole member

   

By:

 

Wynn Resorts, Limited,

         

By:

 

Wynn Resorts, Limited,

       

a Nevada corporation,

             

a Nevada corporation,

       

its sole member

             

its sole member

       

By:

  /s/    RONALD J. KRAMER                          

By:

  /s/    RONALD J. KRAMER                

Name:

  Ronald J. Kramer                  

Name:

  Ronald J. Kramer        

Title:

  President                  

Title:

  President

WORLD TRAVEL, LLC,

     

LAS VEGAS JET, LLC,

a Nevada limited liability company,

     

a Nevada limited liability company,

By:

 

Wynn Las Vegas, LLC,

     

By:

 

Wynn Las Vegas, LLC,

   

a Nevada limited liability company,

         

a Nevada limited liability company,

   

its sole member

         

its sole member

   

By:

 

Wynn Resorts Holdings, LLC,

         

By:

 

Wynn Resorts Holdings, LLC,

       

a Nevada limited liability company,

             

a Nevada limited liability company,

       

its sole member

             

its sole member

       

By:

 

Valvino Lamore, LLC,

             

By:

 

Valvino Lamore, LLC,

           

a Nevada limited liability company,

                 

a Nevada limited liability company,

           

its sole member

                 

its sole member

           

By:

 

Wynn Resorts, Limited,

                 

By:

 

Wynn Resorts, Limited,

               

a Nevada corporation,

                     

a Nevada corporation,

               

its sole member

                     

its sole member

               

By:

  /s/    RONALD J. KRAMER                              

By:

  /s/    RONALD J. KRAMER                        

Name:

  Ronald J. Kramer                      

Name:

  Ronald J. Kramer                

Title:

  President                      

Title:

  President

WYNN LAS VEGAS CAPITAL CORP.,

     

WYNN RESORTS, LIMITED,

a Nevada corporation,

     

a Nevada corporation,

By:

  /s/    RONALD J. KRAMER              

By:

  /s/    RONALD J. KRAMER        

Name:

  Ronald J. Kramer      

Name:

  Ronald J. Kramer

Title:

  President      

Title:

  President

 

10



--------------------------------------------------------------------------------

BORA, LLC,

     

WYNN SHOW PERFORMERS, LLC,

a Nevada limited liability company,

     

a Nevada limited liability company,

By:

 

Wynn Resorts, Limited,

     

By:

 

Wynn Las Vegas, LLC,

   

a Nevada corporation,

         

a Nevada limited liability company,

   

its sole member

         

its sole member

   

By:

  /s/    MARC H. RUBINSTEIN                  

By:

 

Wynn Resorts Holdings, LLC,

   

Name:

  Marc H. Rubinstein              

a Nevada limited liability company,

   

Title:

  Senior Vice President, General Counsel and Secretary              

its sole member

                       

By:

 

Valvino Lamore, LLC,

                           

a Nevada limited liability company,

                           

its sole member

                           

By:

 

Wynn Resorts, Limited,

                               

a Nevada corporation,

                               

its sole member

                               

By:

  /s/    RONALD J. KRAMER                                        

Name:

  Ronald J. Kramer                                

Title:

  President

DEUTSCHE BANK TRUST COMPANY AMERICAS,

       

as the Administrative Agent on behalf of the Lenders

       

By:

  /s/    STEVEN P. LAPHAM                    

Name:

  Steven P. Lapham            

Title:

  Managing Director            

 

11